Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 1 of 6            FILED
                                                                   2020 Jan-21 PM 01:42
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                                                            GERMANY0029
Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 2 of 6




                                                            GERMANY0030
Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 3 of 6




                                                            GERMANY0031
Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 4 of 6




                                                            GERMANY0032
Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 5 of 6




                                                            GERMANY0033
Case 5:18-cv-01745-LCB Document 60-30 Filed 01/21/20 Page 6 of 6




                                                            GERMANY0034
